DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 6, 7, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over US 2,276,937 to Cordova, hereinafter referred to as Cordova, in view of US 2018/0209718 to Staud et al., hereinafter referred to as Staud.
In reference to claim 1, Cordova and Staud discloses the claimed invention.
Cordova discloses a refrigerator (5)  comprising: 
a main body including a storeroom (7); 
a door including an inner door (10) rotatably arranged in front of the main body to open or close the storeroom, the inner door having door-inner sides (11, 12, 13, 14, see figure 3)  which form a door-inside space with an open front side and an open rear side , and 
an outer door (6) rotatably arranged in front of the inner door (10) to open or close the open front side of the door-inside space, see figure 1; 
a water supply case (21) coupled to a least one of the door-inner sides of the inner door, the water supply case having a water container installation space (22) formed in the water supply case for a water container (as described in column 2 lines 43-49) to be mounted or dismounted from the water container installation space while the outer door is open and the inner door is closed, and an air hole (as defined below) formed at the water supply case (21)  to guide cold air from the storeroom (7) into the water container installation space (22). See figure 1 where the refrigerator is illustrated with the water supply case (21) installed within inner door frame. The annotated structure below defined as the air hole is clearly open as the structures behind the frame are unobstructed and visible in figure 1.

    PNG
    media_image1.png
    264
    378
    media_image1.png
    Greyscale

Cordova fails to disclose an automatic water supplier including an outlet and a water level sensor for detecting a water level in the water container, the automatic water supplier being configured to supply water through the outlet while the water container is mounted in the water container installation space.
Staud teaches that in the art of refrigerators having an inner door (2) water supply, that it is a known method to provide the refrigerator with an automatic water supplier (10) including an outlet (dispenser outlet see figure 3) and a water level sensor (15) for detecting a water level in a water container (17, see figure 4), the automatic water supplier being configured to supply water through the outlet while the water container is mounted in a water container installation space (8) [0038]. Here Staud teaches that this method “ensures that the user finds the container full each time the door is opened”. This is strong evidence that modifying Cordova as claimed would produce predictable result (e.g. ensure a full container of cooled water is readily available to a consumer). Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify Cordoba by Staud such that the inner door included an automatic water supplier including an outlet and a water level sensor for detecting a water level in the water container, the automatic water supplier being configured to supply water through the outlet while the water container is mounted in the water container installation space, since all claimed elements were known in the art, and one having ordinary skill in the art could have modified the prior art as claimed by known methods with no changes in their respective functions and the combination would have yielded a predictable result of ensuring that a user finds the container full each time the door is opened.
In reference to claim 2, Cordova and Staud discloses the claimed invention.
Cordova discloses wherein the door-inner sides comprise a top side (11) of the door-inside space, a bottom side (12) of the door-inside space, a left side (13) of the door-inside space and a right side (14) of the door-inside space to form the door-inside space, see figure 3.
In reference to claim 6, Cordova and Staud discloses the claimed invention.
Cordova as modified supra fails to disclose a door basket mountable in the door-inside space.
However Staud does discloses that it is a known method to provide a door basket (upper recess 7)  mountable in the door-inside space, see figure 1. Staud teaches that this allows for storage of goods that are accessible to a user while keeping the inner door closed, see figure 1. Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify Cordova by Staud such that a door basket mountable in the door-inside space, since all claimed elements were known in the art, and one having ordinary skill in the art could have modified the prior art as claimed by known methods with no changes in their respective functions and the combination would have yielded a predictable result of allowing for storage of refrigerated goods to be removed without opening the inner door of the refrigerator.
In reference to claim 7, Cordova and Staud discloses the claimed invention.
Staud discloses the water supply case (8) and the door basket (7) are spaced apart from each other along a vertical axis of the refrigerator and are accessible while the outer door is open. Accordingly, when modifying Cordova by Staud supra, the combination would also include the water supply case and the door basket are spaced apart from each other along a vertical axis of the refrigerator.
In reference to claim 9, Cordova and Staud discloses the claimed invention.
Staud discloses a control valve (20) configured to supply the water to the automatic water supplier (10) until a predetermined water level is detected in the water container by the water level sensor (15) [0034]. Accordingly, when modifying Cordova by Staud supra to include the automatic water supplier, the combination would also include the claimed control valve.
In reference to claim 10, Cordova and Staud discloses the claimed invention.
When modifying Cordova to include the automatic water supplier to the water supply case as disclosed by Staud, the combination would necessarily include a valve installation space in which the control valve is mountable.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Cordova and Staud as applied to claim 1 supra and in further view of US 2018/0335246 to Jeong et al., hereinafter referred to as Jeong.
In reference to claim 11, Cordova, Staud, and Jeong discloses the claimed invention.
Cordova discloses an upper cap (11) and a lower cap (12).
Cordova  fails to disclose the inner door comprises a front plate forming a front surface of the inner door; a rear plate couplable to a rear side of the front plate;
insulation arranged in a foaming space formed by the front plate, the rear plate, the upper cap and the lower cap, wherein the door-inside space is formed by at least one of the front plate or the rear plate.
Jeong teaches that in the art of double hung refrigerator doors, that it is a known method to provide the inner door (30) with a front plate (31) forming a front surface of the inner door, a rear plate (32) couplable to a rear side of the front plate, an upper cap couplable to a top side of the front plate and a top side the rear plate (as illustrated in figure 4), a lower cap couplable to a bottom side of the front plate and a bottom side of the rear plate (illustrated in figure 6) and insulation (33) arranged in a foaming space formed by the front plate, the rear plate, the upper cap and the lower cap, wherein the door-inside space is formed by at least one of the front plate or the rear plate [0051]. This is strong evidence that modifying  as claimed would produce predictable result (e.g. prevent heat transfer to the outside when the outer door was opened). Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify Cordova by Jeong such that the inner door comprises a front plate forming a front surface of the inner door; a rear plate couplable to a rear side of the front plate, insulation arranged in a foaming space formed by the front plate, the rear plate, the upper cap and the lower cap, wherein the door-inside space is formed by at least one of the front plate or the rear plate, since all claimed elements were known in the art, and one having ordinary skill in the art could have modified the prior art as claimed by known methods with no changes in their respective functions and the combination would have yielded a predictable result of preventing heat loss when the outer door was opened.

Allowable Subject Matter
Claims 3-5 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claims 1-11 have been considered. Although the examiner indicated that amending the claims as suggested in the interview summary mailed October 5, 2022, after further review of the amendment and prior art, it was determined that using Cordova as a base reference would render the claimed invention obvious. See rejection of claim 1 supra where Cordova is the base reference modified by Staud. All of Applicant’s arguments are dedicated to what Staud fails to teach. Since Cordova has been used in the current Office action to teach the elements missing from Staud, Applicant’s arguments are moot.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSEY D BAUER whose telephone number is (571)270-7113. The examiner can normally be reached Mon; Tues; Thurs; Fri; 9-7PM Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CASSEY D BAUER/            Primary Examiner, Art Unit 3763